         AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                        United States District Court
                                                      Southern District of Georgia

                  United States OfAmerica




                                                                                    JUDGMENT IN A CIVIL CASE



                                                 V.                                CASENUMBER: CV416-171
                  Oihneil T. Smith, III, Stephen S. Puma), Georgia Department
                  of Revenue, Coastal Pharmacy Labs, LLC,Biair H. German.
                  Georgia Department of Revenue,




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □        has rendered its verdict.


            12]      Decision by Court.This action came before the Court, The issues have been considered and a decision has been
                     rendered.


                     IT IS ORDERED AND ADJUDGED

                     Judgment is entered in favor of the United States and against Defendant Othniel T. Smith, III that he

                      owes the United States for his federal income tax liabilities for 2006,2009, and 2010 in the amount

                      of $314,153.60 as of February 1, 2017 plus accrued statutory interest to the date of payment in full

                      pursuant to 28 U.S.C. 1961(c)(1) and 26 U.S.C. 6601, 6621, and 6622. This action stands closed




                                                                       /STRiC-


            September30, 2019                                                    Scott L. Poff
           Date




                                                                                 (fiy) Deputy
GAS Rffv ilkhxa
